Citation Nr: 1627854	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-28 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an eligibility percentage for educational assistance in excess of 50 percent under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from April 2009 to October 2009, from November 2009 to October 2010, from November 2011 to November 2013, and from June 2014 to October 2014.  He had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted entitlement to education benefits under the Post-9/11 GI Bill at a 50 percent benefit level.  The Hartford, Connecticut RO currently has jurisdiction over the Veteran's claim.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files to ensure a total review of the evidence.  The Board notes that the VBMS claims file contains the hearing transcript, as well as the evidence the Veteran submitted at the hearing with a waiver of his right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).   


FINDINGS OF FACT

1.  The periods of service from November 2011 to November 2013 and from June 2014 to October 2014 were active duty for training performed under 32 U.S.C. orders.

2.  The period of service from May 2010 through October 2010 was a medical hold pursuant to 10 U.S.C.A. § 12301(h).  
CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance in excess of 50 percent under the Post-9/11 GI Bill Program have not been met.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2015).

However, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16  Vet. App. 534, 542-43 (2002).  VA also has no further duty to assist a veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him or her in substantiating his or her claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); Valiao v. Principi, 17 Vet. App. 229, 2332 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").


II.  Increased Percentage for Chapter 33 Education Benefits

Chapter 33 of Title 38 of the United States Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2014).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under Chapter 33.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).

For purposes of claims under Chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304."  38 C.F.R. § 21.9505 (2015).  Active duty does not include "[f]ull-time National Guard Duty performed under 32 U.S.C. orders."  Id. at § 21.9505(1) (2015).

However, in the case of a member of the Army National Guard, "active duty" means full-time service "(i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under Section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  38 U.S.C.A. § 33.301(1)(C) (West 2014).

The provisions of 38 C.F.R. § 21.9640 set out the rates of payment of educational assistance under Chapter 33.  Specifically, Section 21.9640 provides, in pertinent part, that if a claimant serves the following aggregate lengths of "creditable active duty service" after September 10, 2011, the corresponding percentage of maximum Chapter 33 benefits will be paid: 

At least 36 months . . . . . . . . . . . . . . . . . . . . . . . . . . 100 percent;
At least 30 months, but less than 36 months . . . . . . . 90 percent ;
At least 24 months, but less than 30 months . . . . . . . 80 percent ;
At least 18 months, but less than 24 months . . . . . . . 70 percent ;
At least 12 months, but less than 18 months . . . . . . . 60 percent; and
At least 6 months, but less than 12 months . . . . . . . . 50 percent.

The 50, 60, and 70 percent benefit payment levels exclude periods of service for entry level and skill training.  38 C.F.R. § 21.9640(a) fn. 2 (2015).

In the present case, the RO issued the Veteran a Certificate of Eligibility in December 2013 informing him that he is eligible at the 50 percent benefit level under the Post-9/11 GI Bill based on his active duty service from November 2009 through October 2010.  The Veteran's active duty service from April 2009 to October 2009 is non credible time because it was for entry level and skill training.  

The Veteran contends that his two periods of service for active duty for training from November 2011 to March 2013 and from June 2014 to October 2014 are credible periods of service for purposes of obtaining Chapter 33 benefits, as well as the period from May 2010 through October 2010 when he was receiving care for an injury.  The record shows that while the Veteran was on active duty in Afghanistan he was angered by a higher ranking soldier and struck his right hand against his wall locker, breaking two fingers.  The Veteran was transferred to the warrior transition unit at West Point for surgery and rehabilitation.  See August 2010 Statement of Medical Examination and Duty Status (DA Form 2173); see also December 2015 Board Hearing Transcript at 4-5.  The Veteran maintains that he is entitled to benefits at the level of 100 percent.  See March 2014 letter.

With respect to his periods of active duty for training, November 2011orders show that the period from November 2011 to March 2013 was for "Special Forces Qualification" pursuant to 32 U.S.C. § 505.  The claims file does not appear to include orders relating to the period at issue after Special Forces qualification, i.e., March 2013 to November 2013.  However, in February 2014, the National Guard informed VA that the entire period of service from November 2011 to November 2013 was active duty for training under Title 32.  See also October 2013 Certificate of Release or Discharge from Active Duty (DD Form 214).  June 2014 Orders show that the period from June 2014 to October 2014 was for "Basic Officer Leader" pursuant to 32 U.S.C. § 504.  

As such, the Board finds the evidence establishes that the periods of service from November 2011 to November 2013 and from June 2014 to October 2014 were performed under 32 U.S.C. orders.  Active duty does not include full-time National Guard duty performed under 32 U.S.C. orders.  38 C.F.R. § 21.9505(1) (2015).  Therefore, these two periods of service do not qualify as creditable active duty service for purposes of establishing entitlement to benefits under the Post-9/11 GI Bill Program.

The Board acknowledges that the Veteran contends that he satisfies the requirements of 38 U.S.C.A. § 33.301(1)(C) because during the Special Forces qualification training "all future Green Berets teach other soldiers (AD, NG, and foreign nationals) many techniques, including unconventional warfare."  See July 2014 Appeal to Board of Veterans' Appeals (VA Form 9).  

When "the plain meaning of a statute is discernible, that plain meaning must be given effect."  Johnson v. Brown, 9 Vet. App. 369, 371 (1996) (internal quotations and citation omitted).  In this case, the Board finds that the plain meaning of 38 U.S.C.A. § 33.301(1)(C), which provides that "active duty" means full-time service "in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard," is that active duty service for National Guard members is limited to those few leaders who are responsible for overseeing and administering the entire National Guard program of a state on a full-time basis.  

The Board cannot find that such individualized and ad hoc training as described by the Veteran comports with the plain meaning of the statute or aligns with Congress' requirement of being responsible for instructing and training the entire National Guard on a full-time basis.  Moreover, at the time the Veteran engaged in the Special Forces qualification training, he did so as an active duty service member of the United States Army; he was not in the National Guard full-time.  

The Veteran requested at his hearing that the Board consider a prior Board decision, Docket Number 11-01 629, which found Special Forces qualification training was credible service for purposes of Chapter 33 benefits.  Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran.  38 C.F.R. § 20.1303 (2015).  Nonetheless, the Board has reviewed and considered the decision as requested by the Veteran.  

In the other decision, the Board incorrectly determined that the case hinged on whether Special Forces qualification training constituted entry level and skill training.  The Board determined that it did not and, therefore, was within the purview of 38 U.S.C.A. § 33.301(1)(C).  However, when considering the meaning of 38 U.S.C.A. § 33.301(1)(C), the Board stated that active duty meant "full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training."  It left off "the National Guard" from the end of the sentence.  As such, the Board did not give full effect to the language of the statute and misconstrued its meaning.  In addition, the Board did not discuss whether the training at issue was performed under 32 U.S.C. orders or VA's regulation that clearly states active duty does not include full-time National Guard Duty performed under 32 U.S.C. orders.  Therefore, the Board's analysis in the other case was incomplete.  

Turning to the period from May 2010 through October 2010, the Veteran was on a medical hold under 10 U.S.C.A. § 12301(h).  While active duty means a call or order to active duty under 10 U.S.C.A. §§  12301(a), (d), and (g), Congress did not include 10 U.S.C.A. § 12301(h).  The Board has been unable to find any provision of law that would grant VA regulatory authority to include service while on medical hold under 10 U.S.C.A. § 12301(h) as creditable active duty service for purposes of establishing entitlement to benefits under Chapter 33.  

The Board is sympathetic to the Veteran's position that the purpose of the Post-9/11 GI Bill Program is to provide educational assistance to veterans.  The Board, however, has no authority to award benefits not authorized by law, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); see also Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend . . . benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).

In sum, as set forth in 38 C.F.R. § 21.9640, service between 6 months and 12 months warrants the provision of education benefits at no more than the 50 percent level under Chapter 33.  The Veteran's service from November 2011 to March 2013, from June 2014 to October 2014, and from May 2010 through October 2010 has not been of the type to meet the requirements for active duty service for Chapter 33 education benefit purposes.  Given the foregoing and the discussion above, the Veteran's claim is denied.


ORDER

Entitlement to an eligibility percentage for educational assistance in excess of 50 percent under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


